JUDGMENT

This cause was considered on the record compiled before the Secretary of Agriculture and on the briefs of the parties. It is
ORDERED AND ADJUDGED that the petition for review be DENIED for the reasons stated in the judgment of the *374court issued this date in No. 04-1128. As Mr. Taback makes clear, “the arguments of Post and Taback set forth in its Brief in support of its petition are also the arguments of Joel Taback in support of his petition.”
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.